DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Species M in the reply filed on 10/02/2020 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-8 and 10-11 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by United States Patent No. 5695566 to Suzuki et al.

In regards to Claim 2, Suzuki does not expressly teach the back support is made of a material that expands at a greater rate than that of the substrate such that heat applied to the substrate and support will cause stretching of the substrate.  
However, this is considered a limitation dependent on the material of the substrate and is thus a limitation of intended use. It has been held that expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Inclusion of material or article worked upon by a In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  In re Casey, 152 USPQ 235; In re Rishoi, 94 USPQ 71; In re Young, 25 USPQ 69; In re Dulberg, 129 USPQ 348; and Ex parte Masham, 2 USPQ2d 1647. Thus the type of substrate and the material of said substrate is not considered a positive limitation and the apparatus of Suzuki would be capable of processing a substrate that has been made of a material that expands at a lesser rate than that of the back support, based on user selection of the type of substrate material, there being no structural limitations in the claims to prevent this otherwise.
In regards to Claim 3, Suzuki teaches the flange is interior to the ring (as shown by the boundaries formed by 54 relative to 57).
In regards to Claim 4, Suzuki does not expressly teach wherein the back support is made of a material that expands at a lesser rate than that of the substrate such that heat applied to the substrate and support will cause compression of the substrate.  
However, this is considered a limitation dependent on the material of the substrate and is thus a limitation of intended use. It has been held that expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  In re Casey, 152 USPQ 235; In re Rishoi, 94 USPQ 71; In re Young, 25 USPQ 69; In re Dulberg, 129 USPQ 348; and Ex parte Masham, 2 USPQ2d 
In regards to Claim 5, Suzuki teaches the ring is interior to the flange, as per the flange/lip of 57 covering of 54.
In regards to Claim 6, Suzuki teaches a front support 54 disposed adjacent the front surface of the substrate 46 (as shown in Fig. 7).
In regards to Claim 7, Suzuki teaches a pressure modulator (gas of 53) for causing a pressure differential across the substrate sufficient to exert stress on the substrate (supplies pressure of 1000 pascals, Col. 2 lines 15-26), the substrate holder further including: a front ring (ring that surrounds 54 in Fig. 7) and a back ring (body of 57), each ring including an annular support (inner most circumference of 57 and outermost circumference of 47) for contacting the substrate at a discrete radial position adjacent a peripheral edge of the substrate (as broadly recited, the substrate and the rings having structures contact the substrate), the front ring adapted to contact the front surface (or bottom of 46) and the back ring adapted to contact the back surface (or bottom surface of 46) of the substrate.  
In regards to Claim 8, Suzuki teaches the front and back rings are adapted to form a seal with the substrate to facilitate causing a pressure differential across the substrate (as 57 holds 46 down against 47 and 54 in Fig. 7).

However, this is considered a limitation dependent on the material of the substrate and is thus a limitation of intended use. It has been held that expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  In re Casey, 152 USPQ 235; In re Rishoi, 94 USPQ 71; In re Young, 25 USPQ 69; In re Dulberg, 129 USPQ 348; and Ex parte Masham, 2 USPQ2d 1647. Thus the type of substrate and the material of said substrate is not considered a positive limitation and the apparatus of Suzuki would be capable of processing a substrate that has a coating disposed adjacent the peripheral edge, based on user selection of the type of substrate material, there being no structural limitations in the claims to prevent this otherwise.
In regards to Claim 11, Suzuki teaches the chamber for CVD semiconductor manufacturing or plasma processing or dry etching (Col. 1 lines 5-25), but does not expressly teach the chamber is an epitaxial chamber for applying an epitaxial layer.
It has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  MPEP 2115.  As the apparatus of Suzuki is substantially the same as the claimed apparatus, the apparatus of Suzuki would be capable of fulfilling the limitations of the claim and thus be able to perform epitaxy, there being no structural difference between the apparatus of Suzuki and that of the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over United States Patent No. 5695566 to Suzuki et al in view of United States Patent No. 5096536 to Cathey, Jr.
 	The teachings of Suzuki are relied upon as set forth in the above 102 rejection. 
In regards to Claim 9, Suzuki teaches a cooling gas 53 to fill the cavity underneath the substrate 46 but does not expressly teach wherein the annular support includes a substantially sealed cavity and a single vent, the support adapted to contact one of the surfaces of the substrate and form a seal therewith, the vent enabling a vacuum to be pulled through the cavity for exerting stress on the substrate.  
Cathey, Jr. teaches a substrate support Fig. 1 which has a cavity 36 and a single vent 24 connected to a cooling gas 14, 16, 18 and a pump, the support 12, 33, 34 adapted to contact one of the surfaces of the substrate (bottom of 28) and form a seal therewith, the vent enabling a vacuum to be pulled through the cavity for exerting stress 
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Suzuki with the teachings of Cathey, by adding a single vent to the cavity. One would be motivated to do so for the purpose of preventing unwanted cooling gas leakage. See MPEP 2143, Motivations A-E.  
The resulting apparatus fulfills the limitations of the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377.  The examiner can normally be reached on M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716                     

/KARLA A MOORE/Primary Examiner, Art Unit 1716